IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1072
                              Filed March 8, 2017


VICTOR LAWRENCE PELLETIER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Petitioner appeals from the denial of his application for postconviction

relief. AFFIRMED.




      Thomas J. O'Flaherty of O'Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Kristin Guddall (until withdrawal)

and Kevin Cmelik, Assistant Attorneys General, for appellee State.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       This appeal arises from a postconviction-relief proceeding in which Victor

Pelletier challenged his conviction for sexual abuse in the third degree. The

offense conduct was set forth in our opinion resolving Pelletier’s direct appeal:

                Pelletier was charged with sexual abuse based on
       allegations he put his mouth on the penis of C.H., the twelve-year-
       old neighbor he was babysitting while C.H.’s mother was away
       overnight. Another neighbor, Doug Peiffer, testified he was at
       home around 5:30 a.m. on a cold winter morning when he heard
       C.H. pounding on the door while screaming, “He’s raping me. He’s
       raping me.” When Doug opened the door, a hysterical C.H. darted
       into the house. C.H. was carrying his coat and shoes and wearing
       one sock. Doug called the victim’s mother, who called the police.
       Officer Thompson arrived, talked with C.H., and testified to C.H.‘s
       demeanor—being in shock.
                Kathleen Wiseman, Doug’s mother, testified she was
       sleeping and was awakened by C.H. banging on the door. Further,
       C.H. “came running in and crying, ‘That man raped me. That man
       raped me.’”
                Later that morning, Officer Crouch interviewed Pelletier at
       the police station. Officer Crouch testified Pelletier stated he and
       C.H. were on the couch underneath a blanket watching a movie
       and they both fell asleep. Pelletier denied abusing C.H., and he
       asserted the incident was C.H.'s dream or C.H. was just out to get
       him. Further:
                       Mr. Pelletier stated . . . he woke up . . . got up
                to go to the bathroom, went to the bathroom, got a
                cigarette, came back to the living room to where the
                couch was located, [C.H.] was gone.
                ....
                C.H. testified to the events at issue. Pelletier watched a
       movie with him, and they sat together on the couch. When C.H. fell
       asleep on the couch, Pelletier was in another room with his
       girlfriend, Heather Anderson. C.H. awoke to Pelletier lifting up the
       blanket and “trying to cuddle” with him. C.H. “just immediately
       froze” and Pelletier pulled down C.H.’s pants and underwear. After
       Pelletier sucked on C.H.’s penis, Pelletier stood up and walked into
       the bathroom. C.H. pulled up his underwear and pants and ran to
                                           3


       the closest neighbor's house—Doug Peiffer’s house. C.H. pounded
       on the door and “I told him the babysitter raped me.”
               A DNA expert, Kristin Evans, testified the enzyme amylase is
       found in saliva as well as in minute amounts in other bodily fluids.
       She analyzed the physical evidence and detected a strong
       presence of amylase on the inside of the back of C.H.’s underwear.
       The substance contained a mixture of DNA from two different
       sources. Assuming C.H. as one source, the remaining and major
       contributor of genetic material was consistent with the DNA profile
       of Pelletier. Because this profile was incomplete, Evans did not
       testify to a “match.” However, she testified the likelihood another
       person would have the same genetic profile discovered on the
       inside of C.H.’s underwear and consistent with Pelletier’s DNA
       profile was 1 in 470 million. Evans stated: “When it is on the inside
       of the victim’s clothing, then yes, it is probative.” A slightly elevated
       level of amylase was also found on the fly and crotch of C.H.’s
       jeans, but a profile could not be developed.
               Anderson, Pelletier’s girlfriend, testified she awoke during
       the night and saw Pelletier and C.H. sleeping on the couch.

State v. Pelletier, No. 11-1827, 2012 WL 6193880, at *1–2 (Iowa Ct. App. Dec.
12, 2012).

       In this appeal Pelletier argues “postconviction counsel provided ineffective

assistance by failing to amend the pro se application and by not offering any

evidence to support some claims of trial and appellate counsel’s ineffectiveness.”

There is a statutory right to the effective assistance of postconviction counsel.

See Dunbar v. State, 515 N.W.2d 12, 14 (Iowa 1994). To prevail on this claim,

Pelletier must establish “that his attorney’s performance fell outside a normal

range of competency and that the deficient performance so prejudiced him as to

give rise to the reasonable probability that, but for counsel’s errors, the result of

the proceeding would have been different.” Id. at 15.

       Pelletier’s claim of error fails. “Judges are not like pigs, hunting for truffles

buried in briefs.” United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991).
                                              4


Pelletier does not identify what amendments should have been made to the

application for postconviction relief. Pelletier does not identify what evidence

should have been offered at the postconviction-relief hearing in support of “some

claims.” Pelletier does not identify what claims are “some claims” in need of

further evidentiary support. Pelletier does not identify with any specificity the

alleged breaches of duty.       Pelletier does not identify the prejudice allegedly

suffered.    Pelletier does not identify the legal authority in support of his

unspecified or unidentified claims. Pelletier’s claims are waived or not preserved

for appellate review. See Iowa R. App. Pro. 6.903(1)(g)(3); In re Detention of

West, No. 11-1545, 2013 WL 988815, at *3 (Iowa Ct. App. Mar. 13, 2013)

(“[R]andom mention of an issue, without elaboration of supportive authority, is not

sufficient to raise an issue for review.”).

       To the extent Pelletier’s claims are not waived and are preserved for

appellate review, Pelletier is not entitled to relief because he has not established

prejudice. There was overwhelming evidence of Pelletier’s guilt. As explained

on direct appeal:

       After our de novo review of the record, we conclude the evidence of
       guilt is overwhelming. The victim’s neighbor and the neighbor’s
       mother both testified the upset victim arrived at their home partially
       dressed on a cold winter morning stating he had been raped. The
       DCI criminologist testified to the presence of amylase (saliva)
       consistent with Pelletier's DNA on the inside of the victim’s
       underwear. The victim testified to awaking to Pelletier removing
       clothing and placing his mouth on the victim’s penis. The victim
       testified he fled when Pelletier went to the bathroom. Pelletier
       admitted he and the victim slept together on the couch and the
       victim left abruptly while Pelletier was in the bathroom. The jury
       was free to reject Pelletier’s assertion the victim was “dreaming” or
       “out to get him.” Based on this evidence, we conclude Pelletier
       cannot establish Strickland prejudice, and his ineffective-
       assistance-of-counsel claim therefore fails.
                                        5



Pelletier, 2012 WL 6193880, at *3 (emphasis in original).

      AFFIRMED.